Name: Council Regulation (EEC) No 1795/76 of 20 July 1976 concerning the application of Article 40 (4) of the Treaty to the French overseas departments
 Type: Regulation
 Subject Matter: economic conditions;  economic policy;  agricultural structures and production;  overseas countries and territories; NA
 Date Published: nan

 Avis juridique important|31976R1795Council Regulation (EEC) No 1795/76 of 20 July 1976 concerning the application of Article 40 (4) of the Treaty to the French overseas departments Official Journal L 201 , 27/07/1976 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 7 P. 0172 Greek special edition: Chapter 03 Volume 16 P. 0043 Swedish special edition: Chapter 3 Volume 7 P. 0172 Spanish special edition: Chapter 03 Volume 10 P. 0214 Portuguese special edition Chapter 03 Volume 10 P. 0214 COUNCIL REGULATION (EEC) No 1795/76 of 20 July 1976 concerning the application of Article 40 (4) of the Treaty to the French overseas departments THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 and 227 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the scope of the Guidance Section of the European Agricultural Guidance and Guarantee Fund should be extended to include the French overseas departments so that they may receive the Community aid for the improvement of agricultural structures provided for in Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 2788/72 (3), and thus promote the economic and social development of these areas which are basically agricultural; Whereas the activities of the Guidance Section should be extended to the French overseas departments as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Article 40 (4) of the Treaty shall apply to the French overseas departments as regards the Guidance Section of the European Agricultural Guidance and Guarantee Fund. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1976. For the Council The President A.P.L.M.M. van der STEE (1)OJ No C 7, 12.1.1976, p. 65. (2)OJ No L 94, 28.4.1970, p. 13. (3)OJ No L 295, 30.12.1972, p. 1.